DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-14, 16 and 18 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(2) as being anticipated by Jung (International Patent Publication No. WO 2018/038357 A1, machine language translation of Korean equivalent KR 2018/0021495 A provided and cited below, cited in IDS submitted October 8, 2020).
Regarding claim 1, Jung discloses a method for connecting lamination parts to form a lamination stack ([0002] of Jung, core manufactured by laminating a laminar member), comprising: stamping out a plurality of lamination parts from an electrical strip that is coated with an activatable adhesive layer on at least one flat side of the electrical strip ([0033]–[0035] of Jung, laminar members punched from strip coated with adhesive resin), and stacking and gluing 
Regarding claim 10, Jung discloses that a lateral spacing between two successive spacers corresponds to at least a smallest width of these spacers (FIG. 7 of Jung).
Regarding claim 11, Jung discloses that a cross-section of each of the plurality of spacers has a trapezoidal, semicircular, or rectangular contour (FIGS. 7b-e of Jung, projections have semi-circular contour; claim only requires one of the recited contours).  
Regarding claim 12, Jung discloses that the spacers are produced to protrude in alternating fashion from both flat sides of the electrical strip (FIG. 7 of Jung).  
Regarding claim 13, Jung discloses that for each spacer on a first flat side of a first sub-region of the electrical strip, two spacers are embossed on a second flat side of the first sub-region (FIG. 7 of Jung, layer of stack has two upward protrusions #100-2 and one downward protrusions #100-2’).
Regarding claim 14, Jung discloses that the stacked lamination parts are glued to form a plurality of lamination stacks through activation of the adhesive layer ([0066] of Jung, synthetic resin adhesive films adheres metal layers together).  
Regarding claim 16, Jung discloses that the activatable adhesive layer is a hot-melt adhesive layer ([0066] of Jung, synthetic resin adhesive film melts to adhere metal layers together).  
Regarding claim 18, Jung discloses that the activation is thermal activation ([0066] of Jung, synthetic resin adhesive film heated to adhere metal layers together).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hara et al. (U.S. Patent Application Publication No. 2005/0152063 A1) and Nakamura (U.S. Patent Application Publication No. 2015/0256036 A1).
Regarding claim 2, Jung does not suggest that in terms of width, the spacers are embossed to at least a coating thickness of the adhesive layer.  Hara, however, discloses coating the base material of an adhesive laminated magnetic core with an adhesive coating having a thickness of 1-15 µm ([0085] of Hara).  Nakamura discloses a laminated core having protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the method of Jung with an adhesive coating layer having a thickness as taught by Hara and with projections having a width as taught by Nakamura since 
Regarding claim 3, neither Jung, Hara nor Nakamura specifically disclose that, in terms of width, the spacers are embossed to at least a sheet thickness of the electrical strip.  Nakamura, however, discloses a laminated core having protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura).   Hara discloses the base material of an adhesive laminated magnetic core having a thickness of 10-50 µm ([0085] of Hara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the method of Jung with a thickness as taught by Hara and projections having a width as taught by Nakamura since these references establish that layers having such 
Regarding claims 4 and 17, Nakamura does not specifically disclose that the width of the spacers is at least 1 mm as recited in claim 4 or at least 1.5 mm as recited in claim 17.  Nakamura, however, discloses protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura).  Nakamura therefore clearly teaches a width range (i.e., 0.5-5.0 mm) that overlaps with that recited in claim 4 (i.e., at least 1 mm) and claim 17 (at least 1.5 mm) and which would therefore render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim
Regarding claim 5, Nakamura does not specifically disclose that the width of the spacers is at most five times a sheet thickness of the electrical strip.  Nakamura, however, discloses protrusions having a width of 0.5-5.0 mm ([0046] of Nakamura) and sheets having a thickness of 0.25 to 0.5 mm ([0043] of Nakamura).  Nakamura therefore clearly teaches a protrusion width range (i.e., 0.5-5.0 mm) that overlaps with that recited in claim 5 (i.e., no more than 5 times the thickness of the sheet or no more than 1.25-2.5 mm) and which would therefore render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hara and Webb et al. (U.S. Patent No. 5,075,150).
Regarding claim 6, Jung does not specifically disclose that, in terms of height, the spacers are embossed to at least a coating thickness of the adhesive layer.  Hara, however, discloses coating the base material of an adhesive laminated magnetic core having a thickness of 10-50 µm with an adhesive coating having a thickness of 2-8 µm ([0085] of Hara).  Webb discloses a laminated core having protrusions with a height of greater than 50% of the thickness of the core material layer (1:53-56 of Webb).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the stacked layers of the core in the modified process with layers and adhesive coatings having a thickness as taught by Hara and projections having a height as taught by Webb since these references establish that layers and adhesive coatings having such characteristics can be used to successfully make a laminated core.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 7, Hara and Webb suggest that the height of the spacers is at least twice the coating thickness of the adhesive layer.  Moreover, as set forth above with respect to claim 6, Hara suggest an adhesive coating having a thickness of 2-8 µm ([0085] of Hara) and Nakamura suggests protrusions having a height >5 µm ([0046] of Nakamura) which overlaps with the claimed range.
Regarding claim 8, Hara and Webb suggest that the height of the spacers is at most three times a sheet thickness of the electrical strip.  Moreover, as set forth above with respect to claim 6, Hara and Webb suggest protrusions having a height of >50% of the 10-50 µm sheet thickness or >5 µm ([0046] of Nakamura) which overlaps with the claimed range.  
Regarding claim 9, Webb suggest that the height of the spacers corresponds to a sheet thickness of the electrical strip.  Moreover, as set forth above with respect to claim 6, Hara and Webb suggest protrusions having a height of >50% of the sheet thickness which includes protrusions having a height corresponding to the thickness of the electrical strip.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wurth (U.S. Patent No. 4,578,853)
Regarding claim 15, Jung does not specifically disclose that head sections of the spacers are detached before the first lamination part is stamped out.  Wurth, however, discloses a method of making a laminated stack of electrical sheets having protrusions wherein head sections of the protrusions are detached before the individual layer is stamped out (FIGS. 1 and 3 of Wurth).  According to Wurth, the projections can be readily formed without interfering with the insulation coating (2:4-11 of Wurth).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to detach head sections of the protrusions before the individual layer is stamped in order to provide projections that can be readily formed without interfering with the insulation coating as taught by Wurth (2:4-11 of Wurth). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746